 

--------------------------------------------------------------------------------


EQUIPMENT PURCHASE AGREEMENT


between


MMC Mid-Sun LLC


and


Energy Parts Solutions LLC


February 6, 2009
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

EQUIPMENT PURCHASE AGREEMENT


THIS EQUIPMENT PURCHASE AGREEMENT (the “Agreement”) is made effective this
6th day of February, 2009 (the “Effective Date”) between ENERGY PARTS SOLUTIONS
LLC, a Missouri limited liability company (“Buyer”), and MMC MID-SUN LLC, a
Delaware limited liability company (“Seller”).


RECITALS


1.
Buyer desires to purchase one General Electric LM2500 industrial gas turbine
generator package and associated equipment, parts, structures and records
located at or pertaining to Seller’s facility in or near Fellows, California, as
such items are more particularly described in Exhibit A hereto (collectively,
the “Equipment”).  The Equipment shall include only those items described on
said Exhibit A.



2.
Seller owns the Equipment and is ready, willing and able to sell the Equipment
to Buyer pursuant to the terms and subject to the conditions set forth in this
Agreement.



AGREEMENT


FOR AND IN CONSIDERATION of the mutual covenants herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, the parties agree as follows:


1.
PURCHASE AND SALE OF EQUIPMENT



(a)           Upon the terms and subject to the conditions contained herein, on
the Closing Date (defined below), Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, any and all of
Seller’s interest in and rights to the Equipment.  As the term is used in this
Agreement and the exhibits hereto “Equipment” shall also mean and include copies
of all of Seller’s records and files which relate to any of the Equipment,
including, but not limited to, the following: (i) operations, maintenance,
environmental and engineering records; (ii) facility records; (iii) accounting
files and operating statements and files; (iv) any and all contracts, purchase
orders or other agreements with third parties including those with vendors,
suppliers or OEM’s; and (v) any other records or files in the possession of
Seller relating to the Equipment, save and except for records the disclosure of
which would jeopardize any privilege available to Seller relating to such
records, would cause Seller to breach a confidentiality obligation to which it
is bound, or would cause Seller to violate any applicable law; provided,
however, that Seller’s corporate minute books, charter documents, corporate
stock record books and such other books and records as pertain to the
organization, existence or share capitalization of Seller and such other books
and records that do not relate to the Equipment shall not be included.

 
2

--------------------------------------------------------------------------------

 

(b)      Seller hereby assigns to Buyer, if any, any and all existing assignable
warranties, service life policies and patent indemnities of manufacturers of
components of the Equipment; and upon the request of Buyer, Seller shall give
Buyer reasonable assistance in enforcing the rights of Buyer arising as a result
of this Agreement but Buyer shall promptly reimburse Seller for the actual and
reasonable costs and expenses incurred by Seller in rendering such assistance;
and, from time to time, upon the request of Buyer, Seller shall give notice
(with copies to Buyer) to any such manufacturers of the assignment of such
warranties, service life policies and patent indemnities to Buyer.


2.
PURCHASE PRICE AND PAYMENT TERMS



2.1
Purchase Price



In accordance with Section 2.2 below, Buyer shall pay Seller for the Equipment
the sum of Four Million and No/100 Dollars ($4,000,000.00) (the “Purchase
Price”), as allocated by the parties to the Equipment.


2.2
Payment Terms



(a)
Not later than one (1) business day after the Effective Date, Buyer shall
deposit with Seller the sum of Five Hundred Thousand and No/100 Dollars
($500,000.00) as a deposit towards the Purchase Price (the “Deposit”), which
Deposit shall be applied towards the payment of the Purchase Price at
Closing.  The Deposit shall be (i) held by Seller in an account designated by
Seller in its sole discretion, without interest accrual thereon for the benefit
of Buyer, and (ii) non-refundable to Buyer except as expressly set forth in this
Agreement.



(b)
At the Closing (as defined below), Buyer shall transfer and pay to Seller the
balance of the Purchase Price (i.e., the Purchase Price less the Deposit and any
amounts that Seller owes to Buyer pursuant to Section 8.1(b) below) by wire
transfer of immediately available funds into an account designated in writing by
Seller.



3.
ASSUMPTION OF LIABLITIES; POSSESSION AND REMOVAL OF EQUIPMENT; TITLE AND RISK OF
LOSS



3.1
Assumption of Liabilities



At the Closing, Buyer shall assume and agree to pay, perform and discharge when
due all liabilities arising out of, in connection with or related to the
ownership, removal, operation, use or maintenance of the Equipment relating to
periods on or after the Closing Date (as defined below).

 
3

--------------------------------------------------------------------------------

 


3.2
Possession and Removal of Equipment



At and after Closing, Seller agrees to permit Buyer and its representatives free
and unencumbered access to the site where the Equipment is located so that Buyer
can remove the Equipment (the “Removal”).  Buyer will at all times while on the
site abide by Seller’s safety rules and regulations, a copy of which will be
provided by Seller to Buyer prior to the Removal.  Buyer will work closely with
Seller’s site personnel to ensure that the Removal shall not interfere with the
Seller’s operations at the site and Buyer shall comply with the provisions of
Sections 2(a), (b) and (c) as set forth in Exhibit B hereof, the terms of which
are hereby incorporated and made a part hereof.  Buyer shall complete the
Removal no later than one (1) month from the Closing Date unless prohibited from
doing so due to Excusable Delay.  After said one (1) month period of time the
Buyer agrees to pay Seller storage fees of $200 per day for any Equipment not so
removed within such one (1) month period unless prior arrangements are made or
the parties agree otherwise.  Seller agrees, at no cost to Seller, to cooperate
with the Removal.  Following the Removal, Buyer shall restore Seller’s remaining
facility to a condition which is as near as possible to its original condition
as existed prior to the Removal.


3.3
Title and Risk of Loss



Title to and risk of loss, damage and destruction of the Equipment shall
transfer from Seller to Buyer upon the Closing Date.


4.
REPRESENTATIONS AND WARRANTIES



4.1
Seller Representations and Warranties.  Seller hereby represents and warrants to
Buyer that:



(a)
At the Closing Date, Seller shall have full legal and beneficial title to the
Equipment, free and clear of any and all security interests, liens, claims,
charges or encumbrances of any nature whatsoever, together with full power and
lawful authority to deliver the Equipment to Buyer; and upon delivery of the
Assignment and Bill of Sale to Buyer in accordance with Section 8.4(b), Seller
shall have transferred marketable title to the Equipment to Buyer.



(b)
Seller is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is formed and has the requisite power
and authority to own, lease and operate its properties and to carry on its
business as now conducted.  Seller is duly qualified to transact business and is
in good standing in each jurisdiction in which its ownership of the Equipment
and commitments made hereunder makes such qualification necessary.



(c)
Seller has the requisite power and authority to execute this Agreement and to
consummate the transactions contemplated by this Agreement.  The execution and
delivery of this Agreement by Seller and the consummation by Seller of the
transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of Seller.


 
4

--------------------------------------------------------------------------------

 

(d)
The execution and delivery by Seller of this Agreement and the consummation of
the transactions contemplated hereby do not and will not (i) violate any
provision of the constituent documents of Seller, (ii) violate any order of any
governmental authority to which Seller is bound or subject, (iii) violate any
applicable law, or (iv) result in the imposition or creation of any lien upon
the Equipment.  This Agreement has been duly executed and delivered by Seller
and, assuming due execution and delivery by Buyer, constitutes a valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms.  Notwithstanding the foregoing, (i) Seller is required to deliver ninety
(90) days prior written notice of the sale of the Equipment to the California
ISO (“CAISO”) and the Federal Energy Regulatory Commission (“FERC”) and
(ii) Seller has requested a waiver of such notice requirements from CAISO and
FERC.  In addition Seller has executed certain contracts with respect to the
availability of the Equipment.

 
(e)
To Seller’s knowledge, except for notice to CAISO and FERC, no order or permit
issued by, or declaration or filing with, or notification to, or waiver from any
governmental authority is required on the part of Seller in connection with the
execution and delivery of this Agreement, or the compliance or performance by
Seller with any provision contained in this Agreement.

 
(f)
All taxes due and payable by Seller with respect to the ownership of the
Equipment have been paid or are being contested in good faith through the
appropriate proceedings.

 
(g)
There is no legal action or order pending or, to Seller’s knowledge, overtly
threatened against Seller that seeks to restrain or prohibit or otherwise
challenge the consummation, legality or validity of the transactions
contemplated hereby.

 
(h)
Except for such notices as have been disclosed to Buyer in writing, Seller, to
Seller’s knowledge, has not received any written notice that the Equipment is in
violation of any applicable laws.

 
(i)
No rights of first offer or other preferential rights to purchase any of the
Equipment are held by third parties.

 
4.2
Knowledge Defined



References to the “knowledge” of Seller shall refer only to the actual knowledge
of the Designated Employee (as hereinafter defined) of Seller, and shall not be
construed, by imputation or otherwise, to refer to the knowledge of Seller, or
any affiliate of Seller, or to any other officer, agent, manager, representative
or employee of Seller or any affiliate thereof or to impose upon such Designated
Employee any duty to investigate the matter to which such actual knowledge, or
the absence thereof, pertains.  As used herein, the term “Designated Employee”
shall refer to the following person:  Denis Gagnon.


4.3
Survival of Seller’s Representations and Warranties



The representations and warranties of Seller set forth in Section 4.1 shall
survive Closing for a period of one hundred eighty (180) days; provided,
however, nowithstanding the foregoing to the contrary, Section 4.1(a) shall
survive for a period of one (1) year.  No claim for a breach of any
representation or warranty of Seller shall be actionable or payable if the
breach in question results from or is based on a condition, state of facts or
other matter which was specifically disclosed by Seller to and accepted by Buyer
in writing prior to Closing.

 
5

--------------------------------------------------------------------------------

 


4.4
AS-IS.

 
EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT (i) SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (ii)
SELLER EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS
OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR
ANY OF ITS AFFILIATES).  IN PARTICULAR AND WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, AS TO (w) THE MAINTENANCE, REPAIR, CONDITION,
QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE EQUIPMENT, (x) THE CONTENT,
CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
STATEMENTS PREPARED BY SELLER OR THIRD PARTIES WITH RESPECT TO THE EQUIPMENT,
(y) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO
BUYER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE ASSIGNMENT AND BILL OF SALE OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO AND (z) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM
FROM PATENT OR TRADEMARK INFRINGEMENT.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLER FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT BUYER SHALL BE DEEMED TO BE
OBTAINING THE EQUIPMENT IN ITS PRESENT STATUS, CONDITION AND STATE OF REPAIR,
“AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT,
DISCOVERABLE OR UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE  MADE
SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.  AS PART OF THE PROVISIONS OF THIS
SECTION 4.4, BUT NOT AS A LIMITATION THEREON, BUYER HEREBY AGREES, REPRESENTS
AND WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT LIMITED TO MATTERS WHICH
ARE KNOWN OR DISCLOSED, AND BUYER HEREBY WAIVES ANY AND ALL RIGHTS AND BENEFITS
WHICH IT NOW HAS, OR IN THE FUTURE MAY HAVE CONFERRED UPON IT, BY VIRTUE OF THE
PROVISIONS OF FEDERAL, STATE OR LOCAL LAW, RULES OR REGULATIONS, INCLUDING,
WITHOUT LIMITATION, SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA,
WHICH PROVIDES AS FOLLOWS:

 
6

--------------------------------------------------------------------------------

 
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Seller and Buyer acknowledge that the compensation to be paid to Seller for the
Equipment has been decreased to take into account that the Equipment is being
sold subject to the provisions of this Section 4.4.  Seller and Buyer agree that
the provisions of this Section 4.4 shall survive the Closing Date.


4.5
Buyer’s Representations and Warranties.  Buyer hereby represents and warrants to
Seller that:



(a)
Buyer is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is formed and has the requisite power
and authority to own, lease and operate its properties and to carry on its
business as now conducted.  Buyer is duly qualified to transact business and is
in good standing in each jurisdiction in which its commitments hereunder makes
such qualification necessary.



(b)
Buyer has the requisite power and authority to execute this Agreement and to
consummate the transactions contemplated by this Agreement.  The execution and
delivery of this Agreement by Buyer and the consummation by Buyer of the
transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of Buyer.  This Agreement has been duly executed
and delivered by Buyer and, assuming due execution and delivery by Seller,
constitutes a valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms.

 
(c)
The execution and delivery by Buyer of this Agreement and the consummation of
the transactions contemplated hereby do not and will not (i) violate any
provision of the constituent documents of Buyer, (ii) violate any order of any
governmental authority to which Buyer is bound or subject, or (iii) violate any
applicable law.

 
(d)
To Buyer’s knowledge, no order or permit issued by, or declaration or filing
with, or notification to, or waiver from any governmental authority is required
on the part of Buyer in connection with the execution and delivery of this
Agreement, or the compliance or performance by Buyer with any provision
contained in this Agreement.


 
7

--------------------------------------------------------------------------------

 
 
(e)
There is no legal action or order pending or, to Buyer’s knowledge, overtly
threatened against Buyer that seeks to restrain or prohibit or otherwise
challenge the consummation, legality or validity of the transactions
contemplated hereby.

 
(f)
No person has acted, directly or indirectly, as a broker, finder or financial
advisor for Buyer in connection with the transactions contemplated by this
Agreement, and Seller is not or will not become obligated to pay any fee or
commission or like payment to any broker, finder or financial advisor, as a
result of the consummation of the transactions contemplated by this Agreement
based upon any arrangement made by or on behalf of Buyer.

 
4.6
Knowledge Defined



References to the “knowledge” of Buyer shall refer only to the actual knowledge
of the Designated Employee (as hereinafter defined) of Buyer, and shall not be
construed, by imputation or otherwise, to refer to the knowledge of Buyer, or
any affiliate of Buyer, or to any other officer, agent, manager, representative
or employee of Buyer or any affiliate thereof or to impose upon such Designated
Employee any duty to investigate the matter to which such actual knowledge, or
the absence thereof, pertains.  As used herein, the term “Designated Employee”
shall refer to the following person:  Jeff Canon.


4.7
Survival of Buyer’s Representations and Warranties



The representations and warranties of Buyer set forth in Section 4.5 shall
survive Closing for a period of one hundred eighty (180) days.  No claim for a
breach of any representation or warranty of Buyer shall be actionable or payable
if the breach in question results from or is based on a condition, state of
facts or other matter which was specifically disclosed by Buyer to and accepted
by Seller in writing prior to Closing.
 
8

--------------------------------------------------------------------------------


 
5.
INSPECTION, PRESERVING AND OPERATING THE EQUIPMENT



5.1
Inspection and Access



Immediately following the Effective Date Buyer and its representatives shall,
upon prior written notice to Seller, have access to the site where the Equipment
is located so that Buyer and its representatives can inspect the Equipment and
review the books, records and information relating thereto, and to speak to the
personnel of Seller that may have information relating to the history, operation
and maintenance of the Equipment, provided, however, that Seller shall have the
right to have a representative present at any such access to the site.  Such
activities shall include the Buyer’s right to check and borescope the turbines
and meggering the generators and such other tests and inspections deemed
appropriate by Buyer in order to assess the integrity and condition of the
Equipment, provided that any and all such testing and inspections shall be made
only upon prior written notice to Seller, Seller shall have the right to have a
representative present for any such testing, all of such testing shall be
performed in compliance with all applicable laws and Buyer shall deliver to
Seller a copy of any data, results or reports prepared in connection with such
testing.  Buyer will at all times while on the site abide by Seller’s safety
rules and regulations, a copy of which will be provided by Seller to Buyer prior
to execution of the work.  Seller agrees to cooperate with Buyer and provide all
reasonable assistance in relation to Buyer performing its inspection
activities.  Prior to the Closing Buyer shall, at Buyer’s sole cost and expense,
have the right to remove the gas turbine engine and related hardware from the
site for purposes of further testing and repair.  Notwithstanding the foregoing
to the contrary, in the event that Buyer’s inspections of or tests upon the
Equipment would cause the operation of the Seller’s facilities to be
interrupted, or should Buyer remove the gas turbine equipment from the site,
Buyer shall provide Seller, at Buyer’s sole cost and expense, with such
temporary replacement equipment as is necessary for Seller to maintain such
operation until the earlier of the Closing or Buyer’s reinstallation of the
Equipment in operating condition.  If Buyer elects to remove the Equipment,
Buyer shall maintain insurance on the Equipment in the amount of the Purchase
Price for any damage or destruction of the Equipment while in Buyer’s
possession.  Buyer shall, upon prior written notice to Seller, also be permitted
to speak directly with vendors and suppliers associated with the Equipment,
including the OEMs, and if required, Seller shall promptly provide all necessary
authorization and assistance in order that Buyer can freely engage said vendors
and suppliers in obtaining information from them as part of Buyer’s inspection
activities, provided that Seller shall have the right to have a representative
participate in any such engagement.  Following any inspection, testing or
removal of the Equipment, Buyer shall restore the Equipment to its original
condition as existed prior to any such inspections and/or tests.  Upon request
by Seller, Buyer shall provide Seller with evidence that Buyer has a policy of
general liability insurance, from an insurer and in an amount reasonably
acceptable to Seller, which insurance shall (i) name Seller as an additional
insured party and (ii) provide coverage against any claim for personal liability
or property damage caused by Buyer or its agents, employees or contractors in
connection with such inspections, tests and/or removal activities.


5.2
Preserving the Equipment

 
During the period from the Effective Date to and through the Closing Date,
Seller shall use commercially reasonable efforts to conduct its business (as it
pertains to the Equipment) in all material respects in the ordinary course of
business and to maintain and preserve the Equipment consistent with Seller’s
past practices.
 
6.
INDEMNIFICATION



6.1
Buyer Indemnity



Buyer assumes liability for, and hereby agrees to indemnify, protect, save and
keep harmless Seller and its directors, officers, and employees from and against
any and all liabilities, obligations, losses, damages, penalties, claims
(including, without limitation, claims involving strict or absolute liability in
tort), actions, suits, costs, expenses and disbursements, including, without
limitation, reasonable attorneys’ fees and expenses, of any kind or nature,
which may be imposed on, incurred by or asserted against Seller arising out of
and in connection with (i) a breach by Buyer of its obligations under this
Agreement, (ii) acceptance, ownership, delivery, possession, use, operations,
maintenance, repair, function, registration, sales, return, storage, or other
disposition of the Equipment or any accident in connection therewith (including,
without limitation, latent and other defects, whether or not discoverable) after
the transfer of the title of the Equipment to Buyer on the Closing Date, or
(iii) the negligence of Buyer, its employees, representative, contractors and
agents; provided, however, that Buyer shall not be required to indemnify Seller
or its assigns for any claim resulting from acts which would constitute Seller’s
misconduct or negligence or a breach by the Seller of the terms of this
Agreement.

 
9

--------------------------------------------------------------------------------

 


6.2
Seller Indemnity



Seller assumes liability for, and hereby agrees to indemnify, protect, save and
keep harmless Buyer and its directors, officers, and employees from and against
any and all liabilities, obligations, losses, damages, penalties, claims
(including, without limitation, claims involving strict or absolute liability in
tort), actions, suits, costs, expenses and disbursements, including, without
limitation, reasonable attorney’s fees and expenses, of any kind or nature,
which may be imposed on, incurred by or asserted against Buyer arising out of
and in connection with (i) a breach by Seller of its obligations under this
Agreement, (ii) acceptance, ownership, delivery, possession, use, operations,
maintenance, repair, function, registration, sales, return, storage, or other
disposition of the Equipment or any accident in connection therewith (including,
without limitation, latent and other defects, whether or not discoverable)
before the transfer of the title of the Equipment to Buyer on the Closing Date,
including, any claims arising out of existing contracts affecting or based upon
the Equipment, or (iii) the negligence of Seller, its employees, representative,
contractors and agents; provided, however, that Seller shall not be required to
indemnify Buyer or its assigns for any claim resulting from acts which would
constitute Buyer’s misconduct or negligence or a breach by the Buyer of the
terms of this Agreement or any other agreement between Seller and Buyer.


7.
TAXES



All ad valorem taxes, real property taxes and personal property taxes relating
to the Equipment for the year in which the Closing Date occurs shall be
apportioned as of the Closing Date between Seller and Buyer.  Seller shall be
liable for the portion of such taxes based upon the number of days in the year
occurring prior to the Closing Date, and Buyer shall be liable for the portion
of such taxes based upon the number of days in the year occurring on and after
the Closing Date.  For any year in which an apportionment is required, Buyer
shall file all required reports and returns incident to these taxes assessed for
the year in which the Closing Date occurs that are not filed by Seller as of the
Closing Date.  Seller shall pay to Buyer, at the time of Buyer’s remittance,
Seller’s share of such taxes.  If Seller has paid any portion of such taxes
apportioned to Buyer under this Section 7, Buyer shall pay to Seller, promptly
upon notice from Seller of the portion of such taxes apportioned to Buyer,
Buyer’s share of such taxes.  Buyer shall pay all sales taxes, if any, arising
in connection with the sale of the Equipment.

 
10

--------------------------------------------------------------------------------

 

8.
CLOSING



8.1
Conditions Precedent to Obligations of Each Party

 
The respective obligations of Seller and Buyer to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, on or prior to
the Closing Date, of the following conditions:
 
(a)           No order issued by any court of competent jurisdiction preventing
the consummation of the transactions contemplated hereby shall be in effect, nor
shall any material proceeding initiated by any governmental authority of
competent jurisdiction having valid enforcement authority seeking such an order
be pending, nor shall there be any action taken, or any law or order enacted,
entered or enforced that has not been subsequently overturned or otherwise made
inapplicable to this Agreement, that makes the consummation of the transactions
contemplated hereby illegal.
 
(b)           Any waiting period (including any extension thereof) applicable to
the purchase and sale of the Equipment to Buyer under the regulations of any
other applicable governmental antitrust or competition authority shall have been
terminated or expired and any waivers or approvals required by any bodies
applicable to transactions contemplated hereby shall have been obtained;
provided, however, that Buyer may, upon written notice to Seller not later than
one (1) day prior to the Closing Date, elect to extend the Closing Date to a
date which is not later than ninety (90) days from the Effective Date, to permit
for the termination or expiration of any such waiting period or the obtaining of
any such waivers or approvals, as applicable.  In the event the Closing is not
extended pursuant to this Section 8.1(b), this Agreement shall terminate and the
Deposit shall be returned to Buyer.  In the event the Closing is extended
pursuant to this Section 8.1(b), and if Buyer has removed the gas turbine engine
from the site and has provided a temporary replacement thereof, then Seller
agrees during the extended period to pay Buyer an amount equal to $7,000 for
each seven (7) day period or portion thereof as a stand-by fee plus $2,000 for
each day that the temporary equipment is operated.
 
8.2
Conditions Precedent to Obligations of Buyer

 
The obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by Buyer, in
whole or in part, subject to applicable law):
 
(a)           All of the representations and warranties of Seller contained
herein shall be true and correct in all material respects on and as of the
Closing Date, except those representations and warranties of Seller that speak
of a certain date, which representations and warranties shall have been true and
correct in all material respects as of such date;
 
(b)           Seller shall have performed and complied with in all material
respects its obligations and covenants required by this Agreement to be
performed or complied with by Seller on or prior to the Closing Date; and
 
(c)           Buyer shall have been furnished with the documents referred to in
Section 8.4.

 
11

--------------------------------------------------------------------------------

 

8.3
Conditions Precedent to Obligations of Seller

 
The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by Seller,
in whole or in part, subject to applicable law):
 
(a)           All of the representations and warranties of Buyer contained
herein shall be true and correct in all material respects on and as of the
Closing Date, except those representations and warranties of Buyer that speak of
a certain date, which representations and warranties shall have been true and
correct in all material respects as of such date;
 
(b)           Buyer shall have performed and complied with in all material
respects all obligations and covenants required by this Agreement to be
performed or complied with by them on or prior to the Closing Date; and
 
(c)           Seller shall have been furnished with the documents referred to in
Section 8.5.
 
8.4
Documents to Be Delivered by Seller

 
At the Closing, Seller shall deliver to Buyer the following:
 
(a)           a certificate of an officer of Seller certifying that the closing
conditions set forth in Sections 8.2 (a) have been satisfied;
 
(b)           the Assignment and Bill of Sale substantially in the form of
Exhibit B and such other instruments of conveyance necessary for the transfer of
the Equipment, duly executed by Seller; and
 
(c)           a Non-Foreign Affidavit in compliance with the provisions of
Treasury Regulation § 1.1445-2(b)(2) certifying that Seller is not a foreign
person within the meaning of the Code.
 
8.5
Documents to Be Delivered by Buyer

 
At the Closing, Buyer shall deliver to Seller the following:
 
(a)           evidence of the wire transfer referred to in Section 2.2(b)
hereof;
 
(b)           a certificate of an officer of Buyer certifying that the closing
conditions set forth in Section 8.3(a) have been satisfied; and
 
(c)           the Assignment and Bill of Sale substantially in the form of
Exhibit B and such other instruments of conveyance necessary for the transfer of
the Equipment, duly executed by Buyer.

 
12

--------------------------------------------------------------------------------

 

8.6
Time and Place of Closing

 
The “Closing” of the purchase and sale of the Equipment shall take place at the
facility site where the Equipment is located at 2:00 p.m., local time, on April
1, 2009 and after the conditions to Closing set forth in Sections 8.1, 8.2 and
8.3 (excluding conditions that, by their terms, cannot be satisfied until the
Closing) have been satisfied (or waived by the party entitled to waive such
condition) (as the same may be extended pursuant to the provisions of Section
8.1(b), the “Closing Date) or at such other location or time as may be agreed by
the parties.
 
8.7
Failure of Condition.

 
In the event of the failure of any condition to Closing set forth in Section 8.1
or Section 8.2, then this Agreement shall terminate and the Deposit shall be
returned to Buyer and Seller shall pay Buyer any amounts owed pursuant to
Section 8.1(b).  In the event of the failure of any condition to Closing set
forth in Section 8.3, then this Agreement shall terminate and the Deposit shall
be retained by Seller less any amounts Seller owes to Buyer pursuant to Section
8.1(b).
 
9.
DEFAULT AND REMEDIES

 
9.1
Events of Default



It shall be an event of default if all or any of the following shall have
occurred (herein “Event of Default”):


(a)           If either party shall default in the performance of any of the
material provisions contained in the Agreement, which default shall continue for
ten (10) business days after written notice of default to the defaulting party;
or


(b)           If any representation or warranty made by either party herein or
made in any statement or certificate furnished or required hereunder, or in
connection with the execution and delivery of this Agreement, proves untrue in
any material respect as of the date of issuance or making thereof.
 
9.2
Remedies



(a)           Upon the occurrence of an Event of Default by Seller, Buyer shall
be entitled, as its sole remedy, either (a) to receive any amounts Seller owes
to Buyer under Section 8.1(b) and the return of the Deposit and any other moneys
paid by Buyer to Seller as of the date of the Event of Default, which return
shall operate to terminate this Agreement and release Seller from any and all
liability hereunder, or (b) to enforce specific performance of Seller’s
obligation to execute the documents required to convey the Equipment to Buyer,
it being understood and agreed that the remedy of specific performance shall not
be available to enforce any other obligation of Seller hereunder.  Buyer
expressly waives its rights to seek damages upon the occurrence of an Event of
Default by Seller hereunder.  Buyer shall be deemed to have elected to terminate
this Agreement and receive any amounts Seller owes to Buyer under Section
8.1(b), the Deposit and any other moneys paid by Buyer to Seller as of the date
of the Event of Default if Buyer fails to file suit for specific performance
against Seller in a court having jurisdiction in Kern County, California, on or
before forty five (45) days following the date upon which Closing was to have
occurred.

 
13

--------------------------------------------------------------------------------

 


(b)           Upon the occurrence of an Event of Default by Buyer, Seller shall
be entitled to retain the Deposit (less any amounts Seller owes to Buyer under
Section 8.1(b)) as liquidated damages (the “Liquidated Damages”), which shall be
the sole and exclusive remedy and measure of damages as a result of the
occurrence of an Event of Default by Buyer.  Seller expressly waives its rights
to seek damages upon the occurrence of an Event of Default by Buyer
hereunder.  THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT
OF A FAILURE TO CONSUMMATE THIS SALE DUE TO BUYER’S DEFAULT HEREUNDER, WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.  AFTER NEGOTIATION, THE
PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXISTING ON THE DATE
OF THIS AGREEMENT, THE AMOUNT OF THE LIQUIDATED DAMAGES IS A REASONABLE ESTIMATE
OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.  BY PLACING THEIR INITIALS
BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE
ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT
THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES
PROVISION.  THE FOREGOING IS NOT INTENDED TO LIMIT BUYER’S INDEMNITY OBLIGATIONS
UNDER OTHER SECTIONS HEREOF.

 
SELLER:                      ________________                                           BUYER:                      ___/s/JC_______________
 
10.
MISCELLANEOUS



10.1
Notices



Any and all notices given, or required to be given hereunder shall be in writing
and shall be deemed to have been adequately given when received by the party to
whom such notice is being given.  Notices shall be addressed if to Buyer to:
ENERGY PARTS SOLUTIONS LLC, Attn: Jeff Canon, 2031 Adams Road, Sedalia, Missouri
65301; and if to Seller to: MMC MID-SUN LLC 26 Broadway, Suite 960, New York,
New York 10004, Attn: Denis Gagnon, or such other address as the respective
parties hereto shall from time to time designate in writing to the other party.


10.2
Exhibits



All Exhibits described in this Agreement shall be deemed to be incorporated and
made a part of this Agreement, except that if there is any inconsistency between
this Agreement and the provisions of any Exhibit, the provisions of the Exhibit
shall control.  The parties shall, from time to time prior to or at the Closing
by written agreement, supplement or amend the description of the Equipment in
this Agreement and the Exhibits to accurately and more fully reflect the list of
Equipment that is being conveyed hereunder.

 
14

--------------------------------------------------------------------------------

 


10.3
Captions



Caption and section headings set forth are for convenience of reference only and
shall not in any manner be deemed to limit or restrict the context of the
section to which they relate.


10.4
Applicable Law



This Agreement is entered into and shall be governed by and interpreted in
accordance with the laws of the State of California notwithstanding its conflict
of law provisions.


10.5
Entire Agreement



This Agreement supersedes all prior understandings, representations,
negotiations, and correspondence between the parties and constitutes the entire
Agreement between the parties with respect to the transaction contemplated and
shall not in any manner be supplemented, amended or modified by any course of
dealing, course of performance or usage of trade or by any other means except by
a written instrument executed on behalf of the parties by their duly authorized
officers.


10.6
Confidentiality



Seller and Buyer agree to treat this Agreement and the terms hereof as
confidential and not to, without the prior written consent of the other party
hereto, disclose the terms hereof to any other person except (i) to its counsel
and accountants or other agents or professional advisors in connection with or
relating to the transactions contemplated by this Agreement, (ii) to any court,
governmental agency or instrumentality or other supervising body requesting such
disclosure, (iii) to any person as may be required by any government regulation
or order (including any regulation, request or order of a bank regulatory agency
or authority or under any disclosure requirements affecting public companies,
including, without limitation, regulations of the Securities and Exchange
Commission), law, statute, regulations, decrees, subpoenas or court orders, (iv)
its directors, officers, employees, affiliates, successors and assigns, (v) to
any banks or other financial institutions in any debt financing by or for the
benefit of Buyer or (vi) in connection with any enforcement of the terms of this
Agreement.  Seller and Buyer shall cause its officers, directors, agents, and
employees to comply with the foregoing paragraph.  Notwithstanding the foregoing
to the contrary, Seller shall, upon reasonable prior written notice to Buyer,
have the right to issue press releases regarding this transaction.


10.7
Further Assurances

 
Seller and Buyer agree that from and after the Closing Date, each of them will,
and will cause their respective representatives and affiliates to execute and
deliver such further instruments of conveyance and transfer and take such other
action as may reasonably be requested by any party hereto to carry out the
purposes and intents hereof.

 
15

--------------------------------------------------------------------------------

 

10.8
Casualty Loss

 
If, subsequent to the date of this Agreement and prior to the Closing, a portion
of the Equipment in excess of $10,000 is damaged or destroyed by fire or other
casualty, is taken in condemnation or under the right of eminent domain, or
proceedings for such purposes are pending or threatened (collectively, “Casualty
Loss”), Buyer shall have the option to either (a) purchase the Equipment
notwithstanding any such Casualty Loss, without reduction of the Purchase Price
or (b) terminate this Agreement without further obligation of either party
except that Buyer shall be entitled to receive any amounts Seller owes to Buyer
under Section 8.1(b) and the return of the Deposit and all other monies paid to
Seller towards the Purchase Price.  In the event of subpart (a) above Seller
shall (x) at the Closing, pay to Buyer all sums paid to Seller by insurance
companies and other third parties by reason of the Casualty Loss of such
Equipment, (y) assign, transfer and set over unto Buyer all of the right, title
and interest of Seller in and to any unpaid awards or other payments from third
parties arising therefrom, and (z) not voluntarily compromise, settle or adjust
any material amounts payable by reason of any Casualty Loss of any portion of
the Equipment without first obtaining the written consent of Buyer.
 
10.9
Expenses

 
Except as otherwise set forth in this Agreement, Seller and Buyer shall each
bear its own expenses (including, without limitation, attorney’s fees) incurred
in connection with the negotiation and execution of this Agreement and each
other agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.
 
10.10
Submission to Jurisdiction

 
The parties agree to unconditionally and irrevocably submit to the exclusive
jurisdiction of the federal or state courts sitting in California, and any
appellate court from any thereof, for the resolution of claim or dispute
relating to or arising under this Agreement.
 
10.11
Excusable Delay



Neither Seller nor Buyer shall be responsible to the other for any delay
(“Excusable Delay”) in the performance of its duties under this Agreement due to
any cause beyond its reasonable control and not occasioned by its intentional
act, fault or negligence including, but not limited to acts of God, strikes,
lockout or other industrial disturbances, acts of public enemies, orders of any
kind of the government of the United States or any state or local government or
any of their departments, agencies or officials, or any civil or military
authority, insurrections, riots, earthquake, fire, storm, adverse weather
conditions, restraint of government and people, civil disturbances, or
explosions.  Either Seller or Buyer shall promptly notify the other when an
Excusable Delay has occurred or is likely to be incurred and in each case
specify to the extent practicable the estimated extent of such delay.  Either
party may terminate this Agreement in the event the Excusable Delay lasts more
than thirty (30) days.


10.12
Severability

 
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.

 
16

--------------------------------------------------------------------------------

 

10.13
Limitation of Liability



NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR OTHERWISE, NO
PARTY HERETO (OR ITS SUBSIDIARIES, AFFILIATES OR ASSIGNS) SHALL, UNDER ANY
CIRCUMSTANCE, BE LIABLE TO ANY OTHER PARTY (OR ITS SUBSIDIARIES, AFFILIATES OR
ASSIGNS) FOR ANY CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE
DAMAGES CLAIMED BY SUCH OTHER PARTY UNDER THE TERMS OF OR DUE TO ANY BREACH OF
THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE OR INCOME, COST
OF CAPITAL, OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY.
 
10.14
Binding Effect; Assignment

 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  No assignment of this
Agreement or of any rights or obligations hereunder may be made by Seller or
Buyer (by operation of law or otherwise) without the prior written consent of
the other parties hereto and any attempted assignment without the required
consents shall be void.  Notwithstanding the foregoing, Buyer may be entitled to
assign its rights in and to this Agreement to an affiliate or subsidiary entity
without the consent of Seller, provided, that (a) the assignee shall expressly
assume all of Buyer’s obligations under this Agreement pursuant to a written
agreement in form and substance reasonably acceptable to Seller, (b) Seller
receives a copy of such assignment and assumption agreement on or before two (2)
business days prior to the Closing, and (c) the assignee shall be deemed to have
reaffirmed all of the representations and warranties of Buyer herein.
 
10.15
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.
 
10.16
Brokerage, Finder, Financial Advisor Fees.

 
In the event the transaction contemplated by this Agreement is consummated, but
not otherwise, Seller agrees to pay to Bodington & Co. (the “Broker”) at Closing
a brokerage commission pursuant to a separate written agreement between Seller
and Broker.  Each party agrees that should any claim be made for brokerage
commissions or finder’s fees by any broker, finder or financial advisor other
than the Broker by, through or on account of any acts of said party or its
representatives, said party will indemnify and hold the other party free and
harmless from and against any and all loss, liability, cost, damage and expense
in connection therewith.  The provisions of this Section 10.16 shall survive
Closing or earlier termination of this Agreement.
 
11.
AFFIRMATION BY THE PARTIES



11.1        In performance of its duties under this Agreement, each Party shall
be expressly prohibited from engaging directly or indirectly in any illegal,
immoral or unethical conduct.  Illegal conduct shall be that defined under the
Laws of the United States.

 
17

--------------------------------------------------------------------------------

 


11.2           Each Party shall comply, and require that its affiliates, agents,
and employees comply, in all respects with the United States Foreign Corrupt
Practices Act, any comparable law or regulation in any applicable jurisdiction
and any multilateral international conventions dealing with bribery and corrupt
practices, as they may be amended from time to time, regardless of whether they
are by their terms otherwise applicable to them.  Without limiting the
generality of the foregoing, no Party hereunder will use, and will require that
its respective agents, adviser, and affiliates will not use, any payment or
other benefit derived in connection with this Agreement to offer, promise or pay
any money, gift or any other thing of value to any person for the purpose of
influencing official actions or decisions affecting this Agreement or any of the
transactions contemplated hereunder in connection with the services, while
knowing or having reason to know that any portion of this money, gift or thing
will, directly or indirectly, be given, offered or promised to: (i) an employee,
officer or other person acting in an official capacity for any government or its
instrumentality; or (ii) any political party, party official or candidate for
political office.


11.3           The Parties will not, and will require that their respective
employees, agents, and adviser will not, conduct business with or assist an
entity or person owned or controlled by, a “suspected terrorist” as defined by
U.S. Executive Order 13224.


[Next page is signature page.]

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the day and year first above written by their duly authorized
officers or representatives.


Seller:
Buyer:
   
MMC MID-SUN LLC
ENERGY PARTS SOLUTIONS LLC
   
By: /s/ Denis Gagnon
By: /s/ Jeff Cannon
   
Title: CFO
Title: CEO
   
Date: February 6, 2009
Date: February 6, 2009


 
19

--------------------------------------------------------------------------------

 

EXHIBIT A


DESCRIPTION OF EQUIPMENT
 
(Pictorial description of equipment excluded)
General Electric LM2500 PE Gas Generator and Power Turbine
GEC Turbine Generators Limited:26375 KVA 12470 VAC 1121 Amps
Gas Turbine Package and Inlet Filter House
Turbine Generator Controls & Relay Protection
Water Injection Skid
Gas Turbine and Generator Lube Storage Systems with Fin Fan Cooler
Turbine Water Wash System
Hydraulic Starter Skid
Natural Gas Control Skid/Valves
Motor Control Center for Turbine and Generator Auxiliaries


Spare Parts and Additional Misc Equipment
1. Gen L/oil pump /Motor
2. “I” Beam for pulling Gas Turbine
3. 2 HMI computers for Gas Turbine
4. Spare Filters for Hyd Start Skid, Turbine L/oil ,Gen L/oil
5. Generator Air Filters
6. 2 ea pressure switches
7. Accelerometer and Cable.
8. RTD for Turbine.
9. T54 Harness.
10. Center of Gravity Lift Fixture for mounting to Turbine for removal or
Install.
11. Spare Water injection pump motors – Qty 2.
12. Spare NOx water forwarding pump
13. Spare Control Cards listed below:
ABPLCK 1771IXE Thermocouple/Milliv Lnx
ABPLC 1771NOC High Resolution ISO Lnx
ABPLC 1785L40L Extended Local PLC5 Lnx
ABPLC 1771P4R Power Supply, Redund Lnx
ABPLC 1771IA Input Module, 120V lnx
ABPLC 1771IFE Analog Input
ABPLC 17710AD 120V Output 16
ABPLC 1771IAD 120v AC/DC 16 inputs
ABPLC 1771IBD Input Module 10 - 30 lnx
ABPLC 17710BD 10/60V dc output mo Lnx
ABPLC 17710A 120V AC Output Modu Lnx
ABPLC 1771IR RTD input module, 3 lnx
ABPLC 1771ALX local I/O ADA LNX
AB PLC 500 1747-L553 Processor

 
 
20

--------------------------------------------------------------------------------

 

EXHIBIT B


ASSIGNMENT AND BILL OF SALE


THIS ASSIGNMENT AND BILL OF SALE (“Assignment”), is made and entered this __ day
of January, 2009, from MMC MID-SUN LLC, a Delaware limited liability company
(“Assignor”), whose address is c/o MMC Energy, Inc., 26 Broadway #960 New York,
NY 10004, to ENERGY PARTS SOLUTIONS LLC, a Missouri limited liability company
(“Assignee”), whose address is 2031 Adams Road, Sedalia, Missouri 65301.


WITNESSETH:


That Assignor, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby sell, transfer, assign, and convey to Assignee, all of Assignor’s
right, title and interest in and to the equipment, machinery, and personal
property listed on Exhibit A (collectively, the “Equipment”):


TO HAVE AND TO HOLD to Assignee, its successors and assigns, forever, subject to
the terms and conditions set forth below.


1.
Disclaimers.



(a)           EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 2 (i)
ASSIGNOR MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED,
AND (ii) ASSIGNOR EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO ASSIGNEE OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO ASSIGNEE BY ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF
ASSIGNOR OR ANY OF ITS AFFILIATES).  IN PARTICULAR AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ASSIGNOR EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (i) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE EQUIPMENT, (ii)
THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY ASSIGNOR OR THIRD PARTIES WITH
RESPECT TO THE EQUIPMENT, (iii) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE
BEEN MADE AVAILABLE TO ASSIGNEE OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES,
AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS ASSIGNMENT AND BILL OF SALE OR ANY DISCUSSION
OR PRESENTATION RELATING THERETO, AND (iv) ANY IMPLIED OR EXPRESS WARRANTY OF
FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.  EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 2, ASSIGNOR FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT ASSIGNEE SHALL BE DEEMED TO BE
OBTAINING THE EQUIPMENT IN ITS PRESENT STATUS, CONDITION AND STATE OF REPAIR,
“AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT,
DISCOVERABLE OR UNDISCOVERABLE), AND THAT ASSIGNEE HAS MADE OR CAUSED TO
BE  MADE SUCH INSPECTIONS AS ASSIGNEE DEEMS APPROPRIATE.  AS PART OF THE
PROVISIONS OF THIS SECTION 1(a), BUT NOT AS A LIMITATION THEREON, BUYER HEREBY
AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT LIMITED
TO MATTERS WHICH ARE KNOWN OR DISCLOSED, AND BUYER HEREBY WAIVES ANY AND ALL
RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN THE FUTURE MAY HAVE CONFERRED UPON
IT, BY VIRTUE OF THE PROVISIONS OF FEDERAL, STATE OR LOCAL LAW, RULES OR
REGULATIONS, INCLUDING, WITHOUT LIMITATION, SECTION 1542 OF THE CIVIL CODE OF
THE STATE OF CALIFORNIA, WHICH PROVIDES AS FOLLOWS:

 
21

--------------------------------------------------------------------------------

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Seller and Buyer acknowledge that the compensation to be paid to Seller for the
Equipment has been decreased to take into account that the Equipment is being
sold subject to the provisions of this Section 1(a).


(b)   Assignor and Assignee agree that, to the extent required by applicable law
to be effective, the disclaimers of certain representations and warranties
contained in this Section 1 are “conspicuous” disclaimers for the purpose of any
applicable law.


2.           Further Agreements.  Assignor and Assignee agree that the transfer
and assignment of the Equipment is conditioned upon the following agreements
between the parties:


(a)   The Equipment shall be removed by Assignee at Assignee’s sole risk and
cost within one (1) month after the execution of this Assignment unless
prohibited from doing so due to an excusable delay.  Buyer agrees to pay Seller
$200 per day as storage fees for any Equipment not so removed within such time
period unless prior arrangements are made or the parties agree otherwise.

 
22

--------------------------------------------------------------------------------

 


(b)   All hazardous materials contained in any of the Equipment, like battery
backup systems, will be properly removed and disposed of by licensed companies
hired by Assignee that specialize in handling and disposing of such
materials.  Assignee shall not be responsible for removing any concrete pads or
foundations and shall not be responsible for any hazardous materials at or below
the surface unless resulting from the work of Assignee.  Assignor agrees to
cooperate with Assignee and provide all reasonable assistance in relation to
Assignee removing the Equipment and performing the work at the site.


(c)   Assignor shall provide Assignee and/or its designated contractors access
to the site during the time period set forth in Section 2(a) for purposes of
allowing Assignee to fulfill its obligations under this Section 2.  Assignee
agrees to indemnify and hold harmless Assignor, its working interest partners,
contractors or subcontractors and the employees, officers, directors of any of
them for all claims, damages (including reasonable attorney’s fees) and causes
of action arising out of the negligence of Assignee’s (or its contractors’ or
subcontractors’) while on the site for any purpose contemplated by this
Assignment, including but not limited to inspection, deconstruction, removal and
transportation of the Equipment and restoration of the site.  Assignee agrees to
provide proof of Assignee’s insurance to support its indemnity obligations under
this Section 2(c).  Assignor agrees to indemnify and hold harmless Assignee, its
contractors or subcontractors and the employees, officers, directors of any of
them for all claims, damages (including reasonable attorney’s fees) and causes
of action arising out of the negligence of Assignor (or its contractors’ or
subcontractors’) while Assignee is on the site for any purpose contemplated by
this Assignment, including but not limited to inspection, deconstruction,
removal and transportation of the Equipment and restoration of the site.


(d)  Seller hereby represents and warrants to Buyer that as of the date hereof
Seller has and hereby conveys to Buyer full legal, marketable and beneficial
title to the Equipment, free and clear of any and all security interests, liens,
claims, charges or encumbrances of any nature whatsoever.


3.
Miscellaneous.



(a)   This Assignment shall be governed by and interpreted in accordance with
the laws of the State of California, without regard to any conflicts of law rule
that would direct application of the laws of another jurisdiction.  The parties
agree to unconditionally and irrevocably submit to the exclusive jurisdiction of
the federal or state courts sitting in California, and any appellate court from
any thereof, for the resolution of claim or dispute relating to or arising under
this Assignment.
 
(b)   Assignor and Assignee agree that from and after the date hereof, each of
them will, and will cause their respective representatives and affiliates to
execute and deliver such further instruments of conveyance and transfer and take
such other action as may reasonably be requested by any party hereto to carry
out the purposes and intents hereof.

 
23

--------------------------------------------------------------------------------

 


(c)   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS ASSIGNMENT OR OTHERWISE,
NO PARTY HERETO (OR ITS SUBSIDIARIES, AFFILIATES OR ASSIGNS) SHALL, UNDER ANY
CIRCUMSTANCE, BE LIABLE TO ANY OTHER PARTY (OR ITS SUBSIDIARIES, AFFILIATES OR
ASSIGNS) FOR ANY CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE
DAMAGES CLAIMED BY SUCH OTHER PARTY UNDER THE TERMS OF OR DUE TO ANY BREACH OF
THIS ASSIGNMENT, INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE OR INCOME, COST
OF CAPITAL, OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY.


[Next page is signature page.]

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Assignment to be executed
effective as of the day and year first above written by their duly authorized
officers or representatives.


Assignor:
 
Assignee:
     
MMC MID-SUN LLC
 
ENERGY PARTS SOLUTIONS LLC
     
By:
   
By:
           
Title:
   
Title:
           
Date:
 
  
Date:
 


 
25

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
ASSIGNMENT AND BILL OF SALE


DESCRIPTION OF EQUIPMENT

 
26

--------------------------------------------------------------------------------

 